DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 6 and 7, applicant’s recitation “that comprise” is vague and indefinite. It is unclear if the recited “beverage apparatus” or “discharge disposition” comprises a beverage discharge element as recited at line 7.
In claim 1, at line 10, use of the term “presenting” is vague and indefinite. The structural connection between the “engagement elements” and the other elements of the invention cannot be determined. The term “presenting” fails to positively define any particular structural arrangement.
In claim 1, at line 18, the phrase “so that can be moved” is vague and indefinite. The phrase fails to make clear what element is or can be moved.
In claim 2, at line 2, the phrase “so that can be jointly driven” is vague and indefinite. The phrase fails to make clear what element is or can be driven.
In claim 2, at line 5, use of the term “preferentially” is vague and indefinite. The term fails to positively define a single or alternative relationship between the engagement elements and the discharge element movement. Thus, it is not clear if the engagement elements are being claimed as operated with movement of the discharge element or not. The claim fails to recite any structural connection between the engagement elements and the discharge element.
In claim 3, the phrase “hook-like” and L-like” are vague and indefinite. It is unclear what structural arrangement is defined by the term “like”.
In claim 4, at line 3, the phrase “so that can be driven” is vague and indefinite. The phrase fails to make clear what element is or can be driven.
In  claim 4, at line 5, the term “preferentially” is vague and indefinite. The term fails to positively define a single or alternative arrangement for the direction of the actuation force.
In claim 5, at line 3, the phrase “so that can impinge” is vague and indefinite. At line 5, the phrase “so that move” is vague and indefinite.
In claim 6, at line 3, the phrase “so that can be impinged” is vague and indefinite.
In claim 11, at line 5, the phrase “so that changes” is vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollep.
There is disclosed in Kollep a beverage preparation apparatus, comprising: a plurality of beverage recipients (col. 9, lns. 21, 22)  1 with a collection space defined by a sidewalls 2a extending upward from a base wall 2b, the base wall including a flow passageway opening; a flow regulation disposition 4 located in the flow passageway, the flow regulation disposition providing flow passage if impinged with at least a given flow passage pressure; a flux constrain disposition 4b, 4c associated with the flow passageway opening downstream of the flow regulation disposition; an engagement portion 16 extending downward from the base wall; a beverage apparatus 10 operatively associated with a beverage discharge disposition 11 that comprises a beverage discharge element 22 oriented to discharge the beverage upwards with the flow passage pressure; a recipient placement surface 12b surrounding the beverage discharge element; a plurality of engagement elements (col. 10, lns. 22-25) 12a that can be driven between an open position for placement of the beverage recipients  on the placement surface and a closed position for retaining the beverage recipients on the placement surface; actuation means 12 providing movement of the engagement elements; wherein the beverage apparatus includes a flow pressurization device (pump, col. 8, lns. 56-58) and a brewing device 14.
Allowable Subject Matter
Claims 5, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Candelise and Mollers are cited for their disclosure of the claimed engagement elements and actuation means.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761